TO:	      Ninth Court of Appeals
          Carol Anne Harley, Clerk
          1001 Pearl Street, Suite 330
          Beaumont, Texas 77701                                                         FILED IN
                                                                                 9th COURT OF APPEALS
                                                                                     BEAUMONT, TEXAS
                                                                                 12/30/2014 8:25:26 AM
                                                                                   CAROL ANNE HARLEY
Appellate Case Number           09-14-00533-CY                                            Clerk
Trial Court Number:             CY1205576

Style:	                         D'Juna LeBlanc
                                vs.
                                Kenneth Palmer

                                Liberty County, Texas, 75 th Judicial District Court

I am the official court reporter responsible for preparing the Reporter's Record in the
above-mentioned appeal. This is a request for an extension, The record is due January 5,2015,

I am respectfully requesting an extension of 30 days for the preparation of this record, This
transcript is an estimated 500 pages and covers 4 days of testimony and hearings, The appellant
made payment arrangements on December 22, 2014,

If you have any questions, please call me at 936-336-4679,

Thank you,

December 30, 2014	                                  lsi Clifton Y, Smith
Date	                                          Clifton Y, Smith, CSR
                                               Official Reporter, 75 th District Court
                                               Texas CSR No, 2657
                                               1923 Sam Houston
                                               Liberty, Texas 77575
                                               Tele: (936) 336-4679
                                               Fax: (936) 336-8980